          Case 1:19-cv-03184-APM Document 9 Filed 01/22/20 Page 1 of 2



                             \UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

FIREARMS POLICY FOUNDATION, et al.,       )
                                          )
                              Plaintiffs, )                    Civil Action No. 19-3184 (APM)
                                          )
      v.                                  )
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
                              Defendant.  )
__________________________________________)

                                    JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated December 19, 2019, the parties respectfully

submit this joint status report in this Freedom of Information Act (“FOIA”) case.

        The United States Department of State (the “Department”) has advised that it is still in

the process of conducting searches for responsive records and that it anticipates completing its

searches by February 28, 2020. The Department has further advised that it has begun processing

potentially responsive records that have been located to date and that it anticipates making an

initial production of non-exempt, responsive records on February 28, 2020, and monthly rolling

releases thereafter.

        The parties respectfully request that the Court permit the parties to file another joint

status report on or before April 2, 2020.
          Case 1:19-cv-03184-APM Document 9 Filed 01/22/20 Page 2 of 2



Dated: January 22, 2020

                                           Respectfully submitted,

 /s/ Stephen D. Stamboulieh                JESSIE K. LIU, D.C. Bar # 472845
 Stephen D. Stamboulieh                    United States Attorney
 Stamboulieh Law, PLLC
                                           DANIEL F. VAN HORN, D.C. Bar # 924092
 P.O. Box 4008
                                           Chief, Civil Division
 Madison, MS 39130
 (601) 852-3440                            By: /s/ Marsha W. Yee
 stephen@sdslaw.us                         MARSHA W. YEE
 DC District Court Bar# MS0009             Assistant United States Attorney
                                           Civil Division
 Alan Alexander Beck                       United States Attorney’s Office
                                           555 4th Street, N.W.
 Law Office of Alan Beck
                                           Washington, D.C. 20530
 2692 Harcourt Drive                       Telephone: (202) 252-2539
 San Diego, CA 92123                       Email: Marsha.Yee@usdoj.gov
 (619) 905-9105
 Hawaii Bar No. 9145                       Counsel for Defendant
 Alan.alexander.beck@gmail.com
 DC District Court Bar# HI001

 Counsel for Plaintiffs




                                       2
